Per Curiam.
This is a bill to set aside a conveyance of lands made by Daniel Barnard to Emeline Barnard, Ms wife, in August, 1870, on tbe ground that tbe grantor was insane at tbe time be made it. Tbe supposed equity of complainant arises out of a bond executed by Daniel Barnard to complainant in December, 1871. Daniel Barnard died in June, 1873, and complainant bas proved a claim under tbe bond against tbe estate. There being no assets of tbe estate to pay tbe claim, tbe bill is filed to reach this land.
It is claimed by complainant that Daniel Barnard was insane when tbe deed was given, and continued to be so until bis death. If this was so, tbe bond was void as well as tbe deed. But complainant seeks to avoid this conclusion by relying upon tbe adjudication in the probate court as determining finally and conclusively tbe *380right to recover the amount awarded. But that adjudication is shown by the bill itself to establish no equity in favor of complainant as against this deed. It was upon a void demand, and ought not to have been rendered as it was. Complainant by means of it may have concluded the estate from questioning the bond, but a technical estoppel cannot be relied upon as raising an equity against Mrs. Barnard. If the bond was valid, the deed was, and if the deed was invalid, Mrs. Barnard has as- good an equity to retain it as complainant has to set it aside. In any view that can be taken of the facts, the bill should be dismissed.
Decree reversed and bill dismissed with costs.
The other Justices concurred.